Title: To Thomas Jefferson from Solomon Southwick, 11 April 1801
From: Southwick, Solomon
To: Jefferson, Thomas



Sir,
Albany, April 11, 1801.

I have received a letter from my friend, Col. Matthew Lyon, informing me of your intention to give me the appointment of Marshal of the District of Albany. Relying on the correctness of Col. Lyon’s information, and wishing to save you the trouble of transmitting a Commission—a Commission which, as coming from a Republican Executive, I should think highly honourable—I inform you, that having lately commenced the study of Law, I am prevented by a rule of Court which applies to Students in general, from pursuing openly any other avocation whatsoever during my term of Clerkship.
I am convinced, Sir, that Mr. John Barber, my brother-in-law, would fill the office of Marshal with propriety. I wish him to have it, even if it should not be lucrative. It would perhaps increase his influence in Society, tend to his advantage as printer of the Albany Register (in which I shall not dissemble that I am privately concerned)—and aid the Republican cause. I can assure you, Sir, that Mr. Barber and myself have made very considerable pecuniary sacrifices in consequence of our attachment to and support of republican principles.
The annexed Certificate of Jeremiah Van Rensselaer, Esq. the Republican Candidate for the office of Lieutenant-Governor of this State, I trust will satisfy you, that my recommendation of Mr. Barber is well founded.

I am, Sir, with sentiments of respect and veneration, founded on eight years attentive observation of your public character, Your obedient Servt.

Soln. Southwick

